Citation Nr: 0802540	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for tension vascular headaches.

2.  Entitlement to an effective date earlier than January 27, 
2005 for the grant of a 30 percent rating for a stomach 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2003 and April 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In the May 2003 decision, the RO granted service 
connection for headaches and assigned an initial 10 percent 
rating.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

A Board remand in October 2006 directed the Appeals 
Management Center (AMC) to send the veteran a content-
complying Veterans Claims Assistance Act (VCAA) notice for 
his claims.  Specifically, the remand mandated that a 
content-complying VCAA notice provide specific information as 
to what evidence was needed to substantiate the claims, the 
evidence it was expected he would provide, the evidence VA 
would attempt to obtain on his behalf, and that he should be 
asked to submit any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  The AMC completed that development, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  VA received the veteran's formal claim for an increased 
rating for his stomach disorder on January 27, 2005.

2.  There are no other communications or records of VA 
treatment or hospitalization, dated within one year prior, 
which could be construed as an informal claim for an 
increased rating.



3.  The veteran has chronic headaches.  He does not, however, 
have a diagnosis of multi-infarct dementia associated with 
brain trauma.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than January 27, 2005 for the 30 percent rating for the 
stomach disorder.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2007).

2.  The criteria also are not met for an initial rating 
higher than 10 percent for tension vascular headaches.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.120, 4.124a, Diagnostic Codes 8045, 9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran VCAA notice letters in October 
2002, November 2003, and February 2004 - including in the 
context of when he was still trying to establish his 
entitlement to service connection (since granted).  His 
appeal concerns downstream initial disability rating and 
effective date issues.  And since, as mentioned, there had 
not been sufficient VCAA notice concerning these downstream 
elements of his claims, the Board remanded this case in 
October 2006 to provide additional VCAA notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), indicating the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
also Mayfield v. Nicholson, 01-7130 (Fed. Cir. Sept. 17, 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (indicating the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect where VCAA 
notice was not provided prior to the initial adjudication of 
the claim or, if provided, the notice was insufficient).

The AMC provided the additional VCAA notice on remand, in 
November 2006, and readjudicated the claims in the August 
2007 SSOC - including considering additional medical and 
other evidence the veteran believed was relevant.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See again Mayfield 
IV and Prickett.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  His private medical records were 
also obtained from Heath Insurance Plan (HIP) of Greater New 
York and from Staten Island Medical Group, including 
concerning the treatment he had received at the St. Vincent 
Catholic Medical Center of New York and from Staten Island 
Physician Practice, P.C..  In addition, VA examinations were 
scheduled in January 2003, May 2003 and February 2005, 
including to determine the severity of his disabilities.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although 
offered, he declined his opportunity for a hearing to provide 
oral testimony in support of his claims.  38 C.F.R. § 
20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Earlier Effective Date for the 30 Percent Rating for the 
Stomach Disorder

Historically, the RO granted service connection for a stomach 
condition in a January 2004 rating decision and assigned a 10 
percent initial rating with a retroactive effective date of 
June 26, 2002.  An April 2005 decision increased this rating 
to 30 percent effective January 27, 2005 (the date of the 
claim for a higher rating).  The veteran wants an earlier 
effective date.

Governing Laws and Regulations

Generally, the effective date for an increase in disability 
compensation shall be the date of receipt of a claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood v. 
Derwinski, 1 Vet. App. 367 (1991) VAOPGCPREC 12-98.



The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

Furthermore, 38 C.F.R. § 3.157(b) provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services, evidence from a private 
physician, or state and other institutions, will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.

Under 38 C.F.R. § 3.157(b)(1), with regard to a report of 
examination or hospitalization by VA or uniformed services, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").



Analysis

As mentioned, the RO increased the rating for the veteran's 
stomach condition from 10 to 30 percent effective 
retroactively from January 27, 2005 (the date of receipt of 
his claim for a higher rating).  He believes, nonetheless, 
that he is entitled to an earlier effective date of May 28, 
2003 - the date of a VA examination noting symptoms of 
diarrhea, constipation, and pain, which would warrant a 30 
percent evaluation under DC 7399-7319 (see December 2007 
representative statement).  But for the reasons discussed 
below, there is simply no legal basis for assigning an 
earlier effective date.
 
In the preceding January 2004 decision, the RO granted 
service connection for the veteran's stomach condition and 
assigned an initial 10 percent rating retroactively effective 
from June 26, 2002, the date of receipt of his initial claim.  
In a May 2005 statement, he indicated he disagreed with the 
effective date awarded for his stomach condition and 
requested an effective date from April 1973 (when he first 
submitted his claims for service connection).  However, he 
had not initiated a timely appeal for a higher rating since 
his May 2005 statement was not received within one year of 
notification of the January 2004 decision.  So that earlier 
January 2004 decision became final and binding on him based 
on the evidence then of record.  See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  His only recourse in 
challenging that decision is to collaterally attack it by 
requesting a revision based on clear and unmistakable error 
(CUE).  See 38 C.F.R. § 3.105(a); see also Rudd v Nicholson, 
20 Vet. App. 296, 299 (2006) (a veteran cannot raise a 
freestanding claim for an earlier effective date in an 
attempt to overcome the finality of a prior decision by the 
RO).

With regard to the veteran's claim for an increased rating 
for his stomach condition, the RO received the formal claim 
on January 27, 2005.  As mentioned, in certain circumstances 
VA treatment records may be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157(b)(1).  If a formal claim is 
received within one year of the informal claim, the date of 
the informal claim will be considered as the date of receipt 
of the claim.  See 38 C.F.R. § 3.155.  So under these 
provisions, in order to qualify as an informal claim that 
would allow an earlier effective date, there must be a record 
of VA treatment showing entitlement to a higher 30 percent 
rating for the stomach condition within one year prior to 
January 27, 2005.  There is no indication of this in the 
record.

A review of VA outpatient treatment records indicate that, in 
October 2002, the veteran had reported experiencing periodic 
pain in his upper abdomen - which he said woke him up from 
his sleep.  The examiner noted no diarrhea, nausea or 
vomiting.  Objective findings indicated mild hypogastric 
tenderness, but no masses.  The examiner diagnosed dyspepsia.  

In March and December 2003, VA outpatient treatment records 
show complaints of pain in the veteran's lower left quadrant 
and constipation.

VA also furnished the veteran a compensation examination in 
May 2003 to determine the nature and severity of any stomach 
condition.  When examined, he reported diarrhea and 
constipation every other day with a stable frequency.  
Objective findings noted no distention, no tenderness, no 
hepatosplenomegaly, no masses and normal active bowel sounds.  
The examiner diagnosed occasional dyspepsia.  

Although the veteran's stomach condition had exhibited the 
symptoms of diarrhea, constipation, and pain (warranting a 30 
percent evaluation under DC 7399-7319), the May 28, 2003 VA 
examination was not within a year of the date of his claim 
on January 27, 2005 (it was about 19 months earlier).  Since 
the facts in this case show the veteran met the criteria for 
a 30 percent rating about a year and seven months before he 
actually filed his claim for an increased evaluation for a 
stomach condition - not just one year or less - the effective 
date for his stomach condition can be no earlier than the 
date his claim was received by VA.  And that date was January 
27, 2005.  



Consequently, the claim for an effective date earlier than 
January 27, 2005, for the 30 percent rating for the stomach 
condition must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Higher Initial Rating for Tension Vascular Headaches

Historically, the RO granted service connection for tension 
vascular headaches in a May 2003 rating decision and assigned 
an initial 10 percent rating retroactively effective from 
June 25, 2002.  The veteran wants a higher initial rating.  

Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, VA assigns the higher evaluation if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
 38 C.F.R. § 4.7. After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  



When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

VA assigned the veteran a 10 percent rating for dementia due 
to head trauma by analogy under .  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 8045-9304.  Under DC 8045-9304, VA 
assigns a 10 percent rating for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, DC 8045.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis

A review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to head trauma in service.  He 
has not been diagnosed with migraine headaches and does not 
have a diagnosis of multi-infarct dementia, either, 
associated with brain trauma.  So there is no basis for 
assigning a higher initial rating.

The determination of the appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, VA may assign 
a 50 percent maximum disability rating for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  VA assigns a 30 percent 
rating with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  On the 
other hand, the maximum available under DC 8045 is 10 percent 
for subjective complaints of headaches.  A higher than 10 
percent rating will not be assigned in the absence of a 
diagnosis of multi-infarct dementia with cerebral 
arteriosclerosis.

During a February 2005 VA examination, the veteran complained 
of more frequent and severe headaches from a head injury in 
service.  The examiner noted that the headaches were 
bitemporal with bioccipital extension, which were usually 
relieved by taking aspirin.  The examiner diagnosed headache, 
predominantly tension type.  

The veteran's service-connected disability is not inclusive 
of migraines, as he has not received this diagnosis.  The 
Board also finds that the analysis under DC 8045 (brain 
disease due to trauma), rather than DC 8100 (migraine), is 
consistent with his initial claim for headaches.  He has 
essentially maintained that his headaches are due to injuries 
sustained to his head while in the military.  Therefore, the 
Board concludes that DC 8045, and not DC 8100, is for 
application.  The Court has held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case", Butts v. Brown, 5 Vet. App. 532, 
538 (1993), and that one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Note 
also this has been true since the effective date of the 
veteran's award, so he is not entitled to a "staged" rating, 
either; his vascular tension headaches have been, at most, 
10-percent disabling for the entire period retroactive to the 
effective date of his award.  See Fenderson, 12 Vet. App. at 
125-26.

Regardless of whether the veteran's headaches are even 
arguably due to migraine, the evidence does not indicate that 
the criteria are met for a higher rating under Diagnostic 
Code 8100.  None of the evidence indicates that the headaches 
are manifested by prostrating attacks, which is a requirement 
for a higher rating under that diagnostic code, and as 
mentioned in any event "migraine" headaches are not 
clinically indicated.  The Board finds, therefore, that the 
criteria for a higher rating are not met, and that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a higher rating for headaches as a 
residual of head trauma.

Extraschedular

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Although he reported during his VA 
examination in February 2005 that he had missed 1-2 days of 
work due to his vascular tension headaches, they are usually 
promptly relieved by aspirin and there is no evidence in the 
record showing they markedly interfere with his employment to 
cause him to miss a significant amount of work.  Generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an effective date earlier than January 27, 
2005 for the grant of the 30 percent rating for the stomach 
condition is denied.

Entitlement to an initial rating higher than 10 percent for 
tension vascular headaches is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


